25 U.S. 559 (____)
12 Wheat. 559
The UNITED STATES
against
PRISCILLA BARKER, Administratrix of ABRAHAM BARKER, deceased.
Supreme Court of United States.

*560 The cause was submitted without argument, by the Attorney General, for the United States, and by Mr. Webster for the defendant.
Mr. Chief Justice MARSHALL delivered the opinion of the Court:
*561 That whatever doubts might be entertained as to the charge of the Court below relating to the transactions in England, (which it has not been thought necessary to state,) in respect to the protest and transmission of the bills, we think there is none as to what took place after their arrival at the treasury of the United States. The question was, whether notice of the dishonour of the bills was transmitted to the party within the time prescribed by the general law in respect to bills of exchange. The Court were of opinion, that there was negligence either at Washington or New-York, as to giving such notice; and that the notice actually given was too late to fix him with the responsibility. The letter from the treasury department giving the notice; was either not sent in due course of mail to New York, or there was negligence at New-York in not giving notice there as early as it should have been given, after the letter arrived at that city. Whether, therefore, the Judge erred or not, as to the first part of his charge, in respect to the transmission of the bills from England in a reasonable time, there was no doubt that the United States had no right to recover on account of the neglect in giving due notice after the return of the bills.
Upon this ground, the judgment of the Circuit Court was affirmed.